Case 1:21-mj-00125-STV Document 12 Filed 07/21/21 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Case No. 21-mj-00125-STV

UNITED STATES OF AMERICA,

       Plaintiff,

v.

RICHARD PLATT,

      Defendant.
____________________________________________________________________________

                            ORDER OF DETENTION
____________________________________________________________________________

       THIS MATTER came before the Court for a detention hearing on July 21, 2021. Present
were the following: Rajiv Mohan, Assistant United States Attorney; Barrett Weisz, counsel for the
defendant; and the defendant. The Court reviewed the Pretrial Services Report and considered the
comments of counsel.

        The Court has concluded that no condition or combination of conditions of release will
reasonably assure the appearance of the defendant and the safety of the community, based upon
the attached findings.

       IT IS HEREBY ORDERED that the defendant is committed to the custody of the Attorney
General or his designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in custody pending
appeal; and

       IT IS FURTHER ORDERED that the defendant is to be afforded a reasonable opportunity
to consult confidentially with defense counsel; and

        IT IS FURTHER ORDERED that upon order of this Court or on request of an attorney for
the United States of America, the person in charge of the corrections facility shall deliver defendant
to the United States Marshal for the purposes of an appearance in connection with this proceeding.

       DATED and ENTERED this 21st day of July, 2021.

                                                              BY THE COURT:

                                                              s/ Kristen L. Mix
                                                              U.S. Magistrate Judge
                                                              Kristen L. Mix
Case 1:21-mj-00125-STV Document 12 Filed 07/21/21 USDC Colorado Page 2 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Case No. 21-mj-00125-STV

UNITED STATES OF AMERICA,

       Plaintiff,

v.

RICHARD PLATT,

      Defendant.
____________________________________________________________________________

           FINDINGS OF FACT, CONCLUSION OF LAW and REASONS FOR
                            ORDER OF DETENTION
____________________________________________________________________________

       THIS MATTER came before the Court for a detention hearing on July 21, 2021. The Court
has taken judicial notice of the Pretrial Services Report and considered the comments of counsel.

       In order to sustain a motion for detention, the government must establish that (a) there is
no condition or combination of conditions which could be imposed in connection with pretrial
release that would reasonably insure the defendant’s presence for court proceedings; or (b) there
is no condition or combination of conditions which could be imposed in connection with pretrial
release that would reasonably insure the safety of any other person or the community. The former
element must be established by a preponderance of the evidence, while the latter requires proof
by clear and convincing evidence.

        The Bail Reform Act, 18 U.S.C. § 3142(g), directs the Court to consider the following factors
in determining whether there are conditions of release that reasonably assure the appearance of
the defendant as required and the safety of any other person and the community:

       (1)      [t]he nature and circumstances of the offense charged, including whether the
                offense is a crime of violence or involves a narcotic drug;

       (2)      the weight of the evidence against the person;

       (3)      the history and characteristics of the person, including –

                (A)    the person’s character, physical and mental condition, family ties,
                       employment, financial resources, length of residence in the community,
                       community ties, past conduct, history relating to drug or alcohol abuse,
                       criminal history, and record concerning appearance at court proceedings;
                       and

                (B)    whether at the time of the current offense or arrest, the person was on
                       probation, on parole, or on other release pending trial, sentencing, appeal,
                       or completion of sentence for an offense under Federal, State or local law;
                       and
Case 1:21-mj-00125-STV Document 12 Filed 07/21/21 USDC Colorado Page 3 of 3




        (4)     the nature and seriousness of the danger to any person or the community that would
                be posed by the person’s release.

         In making my findings of fact, I have taken judicial notice of the information set forth in the
entire court file and have considered the comments of counsel. Weighing the statutory factors set
forth in the Bail Reform Act, I find the following:

        First, the defendant has been charged with violating 18 U.S.C. § 922(g)(1), possession of
a firearm or ammunition by a prohibited person.

        Second, according to the Pretrial Services Report, the defendant reported that he has been
diagnosed with PTSD, ADHD and bipolar disorder, he has a history of methamphetamine use, he
has failed to appear on 19 occasions which all resulted in the issuance of warrants, he does not
have a verifiable job, he has pending charges in three state cases, he failed to comply with court
orders on multiple occasions and was on bond at the time of commission of the alleged instant
offense, and he has been convicted of 7 felonies and 13 misdemeanors.

         After considering all of the factors set forth in the Bail Reform Act and the offenses charged
in this case, I find that no condition or combination of conditions of release will reasonably assure
the appearance of the defendant and the safety of the community. In support of that finding, I note
the factors listed above, as well as the lengthy sentence that could be imposed if the defendant is
found guilty of the charged offense.

        DATED and ENTERED this 21st day of July, 2021.

                                                                BY THE COURT:

                                                                s/ Kristen L. Mix
                                                                U.S. Magistrate Judge
                                                                Kristen L. Mix
